Case 0:17-cv-60533-JEM Document 224-1 Entered on FLSD Docket 08/20/2019 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                       CASE NO.: 17-cv-60533-MARTINEZ-OTAZO-REYES

   RODNEY SCOTT PATTERSON,
       Plaintiff,

   vs.

   AMERICAN AIRLINES, INC., a Delaware
   Corporation,

          Defendant.
                                                      /

           AMERICAN AIRLINES, INC.’S MOTION FOR LEAVE TO BRING
     ELECTRONIC EQUIPMENT TO THE AUGUST 26, 2019 EVIDENTIARY HEARING

          THIS CAUSE is before the Court upon Defendant American Airlines, Inc. (“American”)

   Motion for Leave to Bring Electronic Equipment to the August 26, 2019 Evidentiary Hearing (the

   “Motion”), ECF No. ___. The Court is fully advised in the premises. It is hereby

          ORDERED AND ADJUDGED that the Motion is GRANTED. American’s counsel of

   record may bring a laptop computer along with external media (such as a hard drive or USB drive),

   adapters, cables, and power cords into the Courthouse on August 26, 2019 for use at the evidentiary

   hearing on American’s motion for sanctions.

          DONE AND ORDERED in Chambers at Miami, Florida this ___ day of August, 2019.



                                                 ALICIA M. OTAZO-REYES
                                                 UNITED STATES MAGISTRATE JUDGE


   Copies to:     All Counsel of Record
                  Court Security




   FPDOCS 35965338.1
